DETAILED ACTION
Claims 1-20 are pending in this application.
Claims 2-4, 13 and 17 are objected to.
Claims 1, 5-12, 14-16 and 18-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 2-4, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites the limitation “deactivates the host map cache management function when an empty space is generated within the map cache”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0048, 0051].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Palmer et al. (U.S. PGPub No. 2020/0042436) which teaches performing a transmission of updated map data from a controller map to host cache when a counter reaches a threshold, but does not teach resetting the counter when empty space is generated in the controller map.
Claims 3-4 depend from claim 2, and are considered allowable for at least the same reasons as claim 2. Claims 13 and 17 contain similar limitations to claim 2, and are considered allowable for at least the same reasons as claim 2.

Claim Construction
Claim 1 is directed to “a memory system”, and includes the limitation “perform a host map cache management operation so that the map data is stored in a host map cache included in a host device in response to the activation of a host map cache management function”. Based on the general state of prior art and applicant’s drawings FIG. 1, it appears the host device and host map cache are external to the memory system. For this reason, the host map cache and host device are not in the scope of the claim, and the prior art is not required to teach a host map cache. Claim 14 is also directed to a memory system, yet includes the limitation “a host map cache that is capable of storing the map data separately from the map cache”. The host map cache is not within the scope of the memory system of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-10, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. PGPub No. 2020/0042436) in view of Cohen et al. (U.S. PGPub No. 2013/0297894).

Claim 1
Palmer (2020/0042436) teaches:
A memory system comprising: 
[…] a controller configured to perform a host map cache management operation so that the map data is stored in a host map cache included in a host device in response to the activation of a host map cache management function and P. 0015 and FIG. 1 memory device 110 includes a memory controller 115; P. 0029 when a counter tracking the number of times host mapping data appears to be incorrect reaches a threshold, updated mapping table data is provided to the host (host map cache management operation); P. 0026 the correct LBA to PBA translation is stored at memory controller
configured to selectively deactivate the host map cache management function. P. 0031 the counter is reset periodically, to ensure expensive host FTL table updates only occur for high traffic scenarios
Palmer does not explicitly teach a storage medium separate from the controller storing map data.
Cohen (2013/0297894) teaches:
[…] a storage medium configured to store map data; and P. 0057 a lower level of the map may be stored in an NVM of I/O device; FIG. 1B NVM 199
a controller configured to perform a host map cache management operation so that the map data is stored in a host map cache included in a host device in response to the activation of a host map cache management function and P. 1176-1177 and FIG. 13A I/O device (e.g. SSD 101 of FIG. 1B, see P. 1175) communicates updated map information to the host (e.g. host 102 of FIG. 1B, see P. 1175) to update its shadow map (e.g. shadow map 108 of FIG. 1B, see P. 1176) as part of Conditional State Restore from step 121 (analogous to activating host map cache management function); P. 1191 state machines of FIG. 13A are implemented via SSD controller 100
configured to selectively deactivate the host map cache management function. P. 1177 and FIG. 13A I/O device selectively communicates map information to the host (i.e. I/O device may choose not to send map information to host, analogous to deactivating the host map cache management function); P. 01179 I/O device may enter sleep state P. 1191 state machines are implemented via SSD controller 100 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Palmer with the storage medium separate from the controller storing map data taught by Cohen
The motivation being to store a lower-level address map with more entries, multiple granularities and headers (See Cohen P. 0047)
The systems of Palmer and Cohen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Palmer with Cohen to obtain the invention as recited in claims 1-11.

Claim 6
Palmer (2020/0042436) teaches:
The memory system of claim 1, wherein the controller deactivates the host map cache management function when a predetermined period of time elapses after the host map cache management function is activated. P. 0036 the counters are reset periodically based on timeout of a timer, preventing transmission of updated FTL mapping data to the host

Claim 7
Cohen (2013/0297894) teaches:
The memory system of claim 1, wherein the controller deactivates the host map cache management function when the memory system is booted up. FIG. 13A and P. 1176 when I/O device is powered on (Activate 1301D), it enters Conditional State Restore from Memory 1321; P. 1177-1178 optionally, updated map information may be sent to the host (analogous to a host map cache management function) in 1322 (i.e. if the updated map information is not sent to host, the host map cache management function is deactivated)

Claim 8
Cohen (2013/0297894) teaches:
The memory system of claim 1, wherein the controller includes a map cache configured to store the map data, and P. 1094 SSD controller 110 includes Map 141; P. 1169 cached map information is stored in Map 141
activates the host map cache management function when there occurs replacement of map data stored in the map cache. P. 1183 NVM space corresponding to LBAs may be recycled (analogous to replacement), and if the host’s shadow map is not up to date, I/O device determines the new location using the local map (i.e. Map 141); P. 1177 Map 141 may be updated in response to recycling, and the updates are sent to the host’s shadow map (analogous to host map cache management function)

Claim 9
Cohen (2013/0297894) teaches:
The memory system of claim 1, wherein the controller performs the host map cache management operation in response to a read request received from the host device. P. 1160 I/O device may update the map in response to a read command, then communicates map updates to the host (analogous to a host map cache management operation)

Claim 10
Cohen (2013/0297894) teaches:
The memory system of claim 9, wherein the controller performs the host map cache management operation by providing the host device with a map data hint indicating map data satisfying a host map cache condition, P. 1160 the I/O device may signal the host via status information (map data hint) that there are pending map updates (analogous to map data satisfying a host map cache condition) from independent I/O device activity
receiving a map data request from the host device, and providing the host device with map data corresponding to a map data request received from the host device. P. 1160 the host may request map updates from I/O device, the map updates are then communicated to the host 

Claim 14
Palmer (2020/0042436) teaches:
A memory system comprising: P. 0015 and FIG. 1 memory device 110
a controller including a map cache configured to store the map data, P. 0015 and FIG. 1 memory device 110 includes a memory controller 115; P. 0022 and FIG. 1 memory manager 125 (map cache) within controller 115 includes FTL tables containing mapping data 
the controller activating or deactivating a host map cache management function for a host map cache that is capable of storing the map data separately from the map cache, P. 0029 controller can selectively update host mapping data in the host mapping table; P. 0026 a host can have a resident FTL table in its memory
wherein the controller determines whether there occurs an activation condition of the host map cache management function when there occurs a map cache miss within the map cache in response to a read request provided by a host device. P. 0015 and FIG. 1 memory device 110 includes a memory controller 115; P. 0029 when a counter tracking the number of times host mapping data appears to be incorrect reaches a threshold (activation condition), updated mapping table data is provided to the host; P. 0026 the correct LBA to PBA translation is stored at memory controller
Palmer does not explicitly teach a storage medium separate from the controller storing map data.
Cohen (2013/0297894) teaches:
 […] a storage medium configured to store map data; and P. 0057 a lower level of the map may be stored in an NVM of I/O device; FIG. 1B NVM 199
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Palmer with the storage medium separate from the controller storing map data taught by Cohen
The motivation being to store a lower-level address map with more entries, multiple granularities and headers (See Cohen P. 0047)
The systems of Palmer and Cohen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Palmer with Cohen to obtain the invention as recited in claims 14-20.

Claim 15
Cohen (2013/0297894) teaches:
The memory system of claim 14, wherein the activation condition includes whether there occurs replacement of map data stored in the map cache. P. 1160 when data in NVM is relocated due to recycling, I/O device updates the map (i.e. Map 141) and sends the map updates to the host (analogous to activating host map cache management function)

Claim 16
Palmer (2020/0042436) teaches:
The memory system of claim 14, wherein, when there occurs a host map cache miss within the host map cache in response to the read request and the host map cache management function is activated, P. 0033 host can send a read request with an LBA from host-resident FTL to memory device; P. 0029 controller can keep an indication of each time host mapping data appears to be incorrect (host map cache miss)
the controller performs a host map cache management operation and then determines whether there occurs a deactivation condition of the host map cache management function. P. 0029 when a counter tracking the number of times host mapping data appears to be incorrect reaches a threshold, updated mapping table data is provided to the host (host map cache management operation); P. 0036 memory controller includes a timer, which upon timeout will reset the counters (preventing transmission of map data to the host, analogous to deactivation condition)

Claim 19
Palmer (2020/0042436) teaches:
The memory system of claim 16, wherein the deactivation condition occurs when a predetermined period of time elapses after the host map cache management function is activated. P. 0036 the counters are reset periodically based on timeout of a timer, preventing transmission of updated FTL mapping data to the host

Claim 20
Cohen (2013/0297894) teaches:
The memory system of claim 16, wherein the controller performs the host map cache management operation by providing the host device with a map data hint indicating map data satisfying a host map cache condition, P. 1160 I/O device may signal the host via status information, that there are pending updates to the map due to independent I/O device activity
receiving a map data request from the host device, and providing the host device with the map data satisfying the host map cache condition. P. 1189 updated map information is provided by the I/O device to the host in response to the host requesting map updates

Claim 5, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (U.S. PGPub No. 2020/0042436) in view of Cohen et al. (U.S. PGPub No. 2013/0297894) in view of Nguyen et al. (U.S. Patent No. 8127089).

Claim 5
Cohen (2013/0297894) teaches:
The memory system of claim 1, wherein the controller manages a number of transmissions of map data to the host map cache in response to the activation of the host map cache management function, and P. 0083 and FIG. 3 when a map miss occurs, a new mapping table is updated to host memory buffer 321 from NAND memories 333a-333d; P. 0081 controller 331 performs the update by storing a new mapping table to host memory buffer 321 (transmission of map data); P. 0073 controller 331 may count the number of map misses

Nguyen (8127089) teaches:
deactivates the host map cache management function when the number of transmissions exceeds a threshold value during the host map cache management operation. Col 6 line 50-58 FIFO output logic 140 also includes block count accumulator register 144, which counts the number of blocks in successive transmitted frames (combined with the transmission of map data to the host taught by Cohen) up until a threshold is reached
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Palmer and Cohen with deactivating the host map cache management function when the number of transmissions exceeds a threshold taught by Nguyen
The motivation being to limit the amount of blocks transmitted to the host and allow the host to catch-up processing transmitted blocks (See Nguyen Col. 6 line 59 – Col. 7 line 3)
The systems of Palmer, Cohen and Nguyen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Palmer and Cohen with Nguyen to obtain the invention as recited in claim 5.

Claim 11
The systems of Palmer and Cohen do not explicitly state determining whether to deactivate the host map cache management function after a host map cache management operation.
Nguyen (8127089) teaches:
The memory system of claim 10, wherein the controller determines whether to deactivate the host map cache management function after performing the host map cache management operation. Col 6 line 50 – Col. 7 line 3 FIFO output logic 140 transmission of frames to host 150 (combined with the transmission of map data to the host taught by Cohen, analogous to a host map cache management operation) is halted when the number of blocks transmitted reaches a threshold
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Palmer and Cohen with determining whether to deactivate the host map cache management function after a host map cache management operation taught by Nguyen
The motivation being to limit the amount of blocks transmitted to the host and allow the host to catch-up processing transmitted blocks (See Nguyen Col. 6 line 59 – Col. 7 line 3)
The systems of Palmer, Cohen and Nguyen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Palmer and Cohen with Nguyen to obtain the invention as recited in claim 11.

Claim 18
The systems of Palmer and Cohen do not explicitly state deactivating the host map cache management function when the number of transmissions exceeds a threshold.
Nguyen (8127089) teaches:
The memory system of claim 16, wherein the deactivation condition occurs when a number of transmissions of map data to the host map cache exceeds a threshold value. Col 6 line 50-58 FIFO output logic 140 also includes block count accumulator register 144, which counts the number of blocks in successive transmitted frames (combined with the transmission of map data to the host taught by Cohen) up until a threshold is reached
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Palmer and Cohen with deactivating the host map cache management function when the number of transmissions exceeds a threshold taught by Nguyen
The motivation being to limit the amount of blocks transmitted to the host and allow the host to catch-up processing transmitted blocks (See Nguyen Col. 6 line 59 – Col. 7 line 3)
The systems of Palmer, Cohen and Nguyen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Palmer and Cohen with Nguyen to obtain the invention as recited in claim 18.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. PGPub No. 2013/0297894) in view of Nguyen et al. (U.S. Patent No. 8127089).

Claim 12
Cohen (2013/0297894) teaches:
A memory system comprising: FIG. 1 I/O device
a storage medium configured to store map data; and P. 0057 a lower level of the map may be stored in an NVM of I/O device; FIG. 1B NVM 199
[…] transmissions of the map data to a host device in response to the activation of a host map cache management function, and […] P. 1176-1177 and FIG. 13A I/O device (e.g. SSD 101 of FIG. 1B, see P. 1175) communicates updated map information to the host (e.g. host 102 of FIG. 1B, see P. 1175) to update its shadow map (e.g. shadow map 108 of FIG. 1B, see P. 1176) as part of Conditional State Restore from step 121 (analogous to activating host map cache management function); P. 1191 state machines of FIG. 13A are implemented via SSD controller 100
Cohen does not explicitly state managing a number of transmissions to a host in response to the activation of a host map cache management function and deactivating the host map cache management function based on the number of transmissions.
Nguyen (8127089) teaches:
a controller configured to manage a number of transmissions of the map data to a host device in response to the activation of a host map cache management function, and Col 6 line 50-58 FIFO output logic 140 also includes block count accumulator register 144, which counts the number of blocks in successive transmitted frames (combined with the transmission of map data to the host taught by Cohen) up until a threshold is reached
deactivate the host map cache management function based on the number of transmissions. Col 6 line 50 – Col. 7 line 3 FIFO output logic 140 transmission of frames to host 150 (combined with the transmission of map data to the host taught by Cohen) is halted when the number of blocks transmitted reaches a threshold
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cohen with managing a number of transmissions to a host in response to the activation of a host map cache management function and deactivating the host map cache management function based on the number of transmissions taught by Nguyen
The motivation being to limit the amount of blocks transmitted to the host and allow the host to catch-up processing transmitted blocks (See Nguyen Col. 6 line 59 – Col. 7 line 3)
The systems of Cohen and Nguyen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cariello et al. (U.S. PGPub No. 2022/0004489) which teaches notifying a host its L2P information needs to be updated, when a number of L2P misses reaches a threshold.
Yun et al. (U.S. PGPub No. 2018/0039578) which teaches counting the number of misses in a host memory buffer, and increasing the size of the host memory buffer if the number of misses is over a threshold, and sending updated map table data to store in the newly allocated host memory buffer space.
Yun et al. (U.S. PGPub No. 2020/0110677) which teaches tracking the number of times a piece of host memory buffer data is corrupted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133